138 N.J. 85 (1994)
648 A.2d 723
IN THE MATTER OF EDWARD J. GAFFNEY, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
November 2, 1994.

ORDER
The Disciplinary Review Board having reported to the Court recommending that EDWARD J. GAFFNEY of NEWARK, who was admitted to the bar of this State in 1989 and who was temporarily suspended from the practice of law on March 10, 1994, and who remains suspended at this time, be suspended from practice for a period of two years and six months for his misconduct in the handling of a number of legal matters, that misconduct including gross neglect (RPC 1.1(a)), lack of diligence (RPC 1.3), failure to keep client reasonably informed (RPC 1.4), failure to *86 treat with courtesy and consideration all persons involved in the legal process (RPC 3.2), knowingly making a false statement of material fact to a tribunal (RPC 3.3(a)(1)), making misrepresentations regarding the filing of documents in court (RPC 8.4(c)), and engaging in conduct prejudicial to the administration of justice (RPC 8.4(d));
And the Disciplinary Review Board further recommending that prior to reinstatement to practice respondent successfully complete the ICLE Skills Training Course core courses and submit psychiatric and medical reports attesting to his fitness to practice law, and that on reinstatement respondent practice under the supervision of a proctor for a period of two years;
And good cause appearing;
It is ORDERED that the reports and recommendations of the Disciplinary Review Board are adopted and EDWARD J. GAFFNEY of NEWARK is suspended from the practice of law for a period of two years and six months, effective March 10, 1994, and until further Order of the Court; and it is further
ORDERED that prior to reinstatement respondent successfully complete the ICLE Skills Training Course core courses and submit psychiatric and medical reports of physicians, approved by the Office of Attorney Ethics, attesting to his fitness to practice law; and it is further
ORDERED that on reinstatement to practice respondent practice under the supervision of a proctor approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Regulation 23 of the Administrative Guideline Governing Suspended Attorneys; and it is further
*87 ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter.